DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on December 10, 2020.  They have been fully considered but are not sufficient to place the claims in condition for allowance.  New independent claims 19-24 obviate interpretation under 35 U.S.C. 112(f) but are still rejected under 35 U.S.C. 112(a).  The Examiner notes that although 112(f) interpretation is not presently applicable, the justification for rejection is similar to that under 112(f) interpretation because both rejections are predicated on a lack of adequate written description.  Interpretation under 112(f) provides that the claims are limited by the written description, whereas the broadest reasonable interpretation (BRI) is not limited by the written description (but still requires it).  A shift to BRI from 112(f) interpretation does not relieve Applicant of the duty to provide adequate written description.  In this instance, the specification fails to provide written description supporting an embodiment directed to “communication circuitry”.
In addition to the rejection based on 35 U.S.C. 112(a), the new claims also fail to overcome the prior art.  The Examiner notes that the claims require different considerations under the prior art.  Claims 19, 21, and 23 recite a plurality of operations that are carried out in response to a request for power sent to a power supply device.  Claims 20, 22, and 24 recite operations carried out by a power supply apparatus, but do not require the operations to be initiated based on a received request.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-6, 8, 10-14, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New independent claims 19 and 20 recite “communication circuitry”.  The specification fails to provide adequate written description of communication circuitry as claimed.  The functions associated with the claimed communication circuitry are disclosed as being performed by the PD communication unit 103 of Fig. 1.  While the specification provides a description of the functions performed by the PD communication unit, it fails to provide any teaching regarding circuitry for the unit.  The figures show the PD communication unit as an abstract “black box”, with no teaching or suggestion of its internal composition.  The specification is likewise silent regarding the composition of this PD communication unit, focusing solely on its functionality.  Nor are the claimed functions associated with conventional circuit components that are well-known in the art (e.g., an ALU, memory interface, I/O controller, etc.).  Furthermore, the specification does not even provide antecedent basis for usage of the term “communication 
Independent claims 19-24 recite a step to authenticate whether the power supply/receiving apparatus is a “predetermined apparatus”.  This limitation is directed towards new matter not supported by the originally filed specification.  The BRI of a “predetermined apparatus” includes embodiments not supported by the specification.  The specification indicates that the claimed authentication step corresponds to a function that determines whether the apparatus conforms to the USB PD standard [para. 0031: “The power receiving apparatus 100 also performs, by the PD communication unit 103, communications for authentication based the communication protocol specified by the USB PD standard, and authenticates whether the power supply apparatus 120 is an apparatus conforming to the USB PD standard.”].  The new language added by amendment considerably broadens the scope of the claimed subject matter.  A function to authenticate whether an apparatus is a “predetermined apparatus” may include, for example, a function to determine whether the apparatus corresponds to a particular apparatus (e.g., by ID, serial number, unique address, etc.).  Such an embodiment is clearly not envisioned by the original specification.  There is no indication that the invention makes any distinctions between specific apparatuses at that level of granularity, and that it is only concerned with whether they conform to the USB PD standard.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 10, 13, 14, 20, 22, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. Patent Application Publication No. 2017/0054310, in view of Embedded (“USB Type-C and power delivery 101 – Power delivery protocol”, Embedded Staff, May 15, 2017, retrieved from https://www.embedded.com/usb-type-c-and-power-delivery-101-power-delivery-protocol/).
Regarding claim 20, Chen discloses a device comprising:
a connector that includes a first terminal used to supply power to a power receiving apparatus [para. 0027: “…the source device 1 starts to provide power to the sink device 2 through other pins of the USB Type-C male connector 12 and the USB Type-C female connector 21.”] and a second terminal used to communicate with the power receiving apparatus [para. 0027: CC pin]; and
a communication circuitry that 
(a) performs a first communication with the power receiving apparatus to transmit first information indicating a first power that can be supplied to the power receiving apparatus via the first terminal [Fig. 4A, step S31 and Fig. 5, step 1: transmitting initial power option list to sink device], 
(b) performs a second communication with the power receiving apparatus to authenticate whether the power receiving apparatus is a predetermined apparatus in a case where the first communication is performed with the power receiving apparatus and the first information is transmitted to the power receiving apparatus [Fig. 4A, steps S37, S38, and Fig. 5, steps 11-14: discover identity of sink device], and 
(c) performs a third communication with the power receiving apparatus to transmit second information [Fig. 4A, step S42 and Fig. 5, steps 16, 17: adjusting and transmitting power option list] indicating a second power higher than the first power [Fig. 5, steps 3 and 17: initial power is at 5V/3A, power option list includes higher voltage/current pairs] in a case where the second communication is performed with the power receiving apparatus and the [i.e., “predetermined apparatus” corresponding to device on a protect list; para. 0031: “After receiving the Discover Identity ACK (step S12), the source device 1 decodes the Discover Identity ACK to obtain the VID and the PID and based on the VID and the PID, determines if the sink device 2 is recorded in a protect list of the source device 1 (step S13).  The protect list includes information of the VID, the PID and the best working voltage of the sink device 2, for example shown in the following table.”; para. 0033: “If the source device 1, at the step S13, determines that the sink device 2 is recorded in the protect list, it then adjusts the voltage/current combinations recorded in a complete power option list according to the best working voltage of the sink device 2 (step S15), and generates an adjusted power option list.”], wherein the third communication1 does not perform with the power receiving apparatus in a case where the second communication is performed with the power receiving apparatus via the second terminal and the power receiving apparatus is not authenticated as the predetermined apparatus [i.e., “not authenticated…” corresponding to a device not on the protect list; para. 0032: “If the source device 1, at the step S13, determines that the sink device 2 is not recorded in the protect list, it assumes that the sink device 2 is outside a default protection range of the source device 1 (for example, the sink device 2 may not have the aforementioned deficiency or may not need charging protection).  Accordingly, the source device 1 generates a complete power option list (step S14), which records all voltage/current combinations supported by the source device 1.”].
Chen does not teach that the first, second, and third communications are performed via the second terminal.
[pp. 1, second paragraph: “All PD messages are transmitted at 300KHz +/- 10% over the CC line.”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen and Embedded by performing the communications via the second terminal, as taught by Embedded.  Chen discloses a system that implements the USB PD standard.  Embedded teaches that the CC pin is used for all PD messages in the USB PD standard.  Therefore, it would have been obvious to use the CC pin in Chen to transmit the communications based on Embedded’s explicit teaching that the CC pin is used for this purpose.
Regarding claim 8, Chen teaches that the power receiving apparatus is the predetermined apparatus based on receiving, from the power receiving apparatus, information indicating that the power receiving apparatus is the predetermined apparatus [Fig. 4A, steps S37, S38, and Fig. 5, steps 11-14: discover identity of sink device].
Regarding claim 10, Chen teaches that the first power is power used to perform the second communication with the power receiving apparatus and authenticate whether the power receiving apparatus is the predetermined apparatus [Fig. 5, step 10: providing initial 5V/3A power to sink device until provision of requested power at step 26].
Regarding claim 13, Chen teaches a power supply apparatus that supplied power to the power receiving apparatus via the first terminal [para. 0027: “…the source device 1 starts to provide power to the sink device 2 through other pins of the USB Type-C male connector 12 and the USB Type-C female connector 21.”].
Regarding claim 14, Chen teaches that the first, second, and third communications are conformed to the USB Power Delivery Standard [para. 0012: “According to one aspect of the present invention, there is provided a USB charging method comprising the following steps: providing a source device and a sink device interconnected with each other through a USB Type-C interface supporting USB PD standard”].
Regarding claims 22 and 24, Chen and Embedded disclose the device of claim 20 and also the method executed by the claimed device, as well as the medium storing instructions for executing the claimed method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Third communication” in Chen interpreted as the adjusted power option list.  If the device is not on the protect list, an unadjusted complete power option list may be sent, but the adjusted power option list is not sent.  Consequently, the “third communication” is not performed according to this interpretation.